Exhibit 10.1 EXECUTION VERSION AMENDED AND RESTATED CREDIT, SECURITY AND GUARANTY AGREEMENT, dated as of August 3, 2015, by and among Quotient Biodiagnostics, Inc. as Borrower the other Credit Parties party hereto, MIDCAP FINANCIAL TRUST, as Administrative Agent, and THE LENDERS FROM TIME TO TIME PARTY HERETO AMENDED AND RESTATED CREDIT, GUARANTY AND SECURITY AGREEMENT This AMENDED AND RESTATED CREDIT, GUARANTY AND SECURITY AGREEMENT (this “Agreement”), dated as of August 3, 2015 (the “Closing Date”), by and among MIDCAP FINANCIAL TRUST, a Delaware statutory trust (“MidCap”), as administrative agent (together with its successors and assigns, “Agent”), the Lenders listed on the Credit Facility Schedule attached hereto and otherwise party hereto from time to time (each a “Lender”, and collectively the “Lenders”), Quotient Biodiagnostics, Inc., a Delaware corporation (“Borrower”), and the other Credit Parties listed on the signature pages hereof, provides the terms on which Lenders shall lend to Borrower and Borrower shall repay Lenders.
